Exhibit 10.37

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

MANUFACTURING AGREEMENT

 

DPT LABORATORIES, LTD.

 

AND

 

ANACOR PHARMACEUTICALS

 

Table of Contents

 

I - DEFINITIONS

4

 

 

1.1

ACT

4

1.2

AFFILIATE

4

1.3

FDA

5

1.4

FORECASTED NEEDS

5

1.5

LABEL, LABELED, OR LABELING

5

1.6

MANUFACTURING FEE

5

1.7

LAUNCH YEAR

5

1.8

MATERIALS FEE

6

1.9

MATERIAL SAFETY DATA SHEET

6

1.10

PACKAGING

6

1.11

PRODUCT(S)

6

1.12

SPECIFICATIONS

6

 

 

 

II - PRODUCT MANUFACTURE AND SUPPLY

7

 

 

2.1

MANUFACTURE AND PURCHASE

7

2.2

SUPPLY OF MATERIALS

7

(a)

Materials Supplied by COMPANY

7

(b)

Materials Supplied by DPT

8

(c)

Packaging and Labeling

8

(d)

Additional Charges

8

2.3

MATERIALS TESTING

9

2.4

MATERIAL SAFETY DATA SHEETS

9

2.5

COMMENCEMENT OF MANUFACTURING FOR NEW PRODUCTS

9

2.6

PURCHASE ORDERS

9

(a)

Purchase of Products

9

(b)

Forecasted Needs

10

(c)

Time of Issuance

10

(d)

Contents of Purchase Orders

11

2.7

REJECTED PRODUCTS

11

(a)

Rejection of Product by COMPANY

11

(b)

Replacement of Rejected Product

11

(c)

Responsibility for Costs

12

(d)

Resolution of Conflict

12

(e)

Recalled Product

13

2.8

PRODUCT PRICE

13

(a)

Manufacturing Fees

13

(b)

Materials Fees

14

2.9

PAYMENT

15

2.10

LATE PAYMENT

15

 

--------------------------------------------------------------------------------


 

2.11

DISPOSAL COSTS

16

2.12

SUBCONTRACTING

16

 

 

 

III - SHIPMENT AND RISK OF LOSS

16

 

 

3.1

SHIPMENT

16

3.2

DELIVERY TERMS

16

3.3

CLAIMS

16

 

 

 

IV - TERM AND TERMINATION

17

 

 

4.1

TERM

17

4.2

TERMINATION

17

4.3

PAYMENT ON TERMINATION

17

4.4

SURVIVAL

17

 

 

 

V - CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE

18

 

 

5.1

CERTIFICATES OF ANALYSIS

18

5.2

STABILITY TESTING

18

5.3

VALIDATION WORK OR ADDITIONAL TESTING

18

5.4

FDA INSPECTION

19

5.5

REGULATORY FILINGS

19

 

 

 

VI - WARRANTIES

19

 

 

6.1

CONFORMITY WITH SPECIFICATIONS

19

6.2

COMPLIANCE WITH THE ACT

20

6.3

CONFORMITY WITH FDA REGULATIONS AND CGMP’S

20

6.4

COMPLIANCE OF PACKAGING AND LABELING WITH LAWS AND REGULATIONS

20

6.5

ACCESS TO DPT’S FACILITIES

20

6.6

INSPECTIONS

21

6.7

DEBARMENT

21

6.8

DISCLAIMER

22

 

 

 

VII - FORCE MAJEURE

22

 

 

VIII — CHANGES TO PROCESS OR PRODUCT

22

 

 

8.1

CHANGES BY COMPANY

22

8.2

CHANGES BY DPT

23

8.3

CHANGES BY REGULATORY AUTHORITIES

23

8.4

OBSOLETE INVENTORY

23

 

 

 

IX - CONFIDENTIAL INFORMATION

24

 

 

9.1

CONFIDENTIAL INFORMATION

24

(a)

Obligations of Confidentiality

24

(b)

Exceptions

25

(c)

DPT Business Model

26

9.2

TRADEMARKS AND TRADE NAMES

26

 

 

 

X — INDEMNIFICATION

26

 

 

10.1

INDEMNIFICATION BY DPT

26

10.2

INSURANCE BY DPT

27

10.3

INDEMNIFICATION BY COMPANY

27

 

2

--------------------------------------------------------------------------------


 

10.4

INSURANCE BY COMPANY

27

10.5

STACKING OF INSURANCE

28

10.6

PATENT AND OTHER INTELLECTUAL PROPERTY RIGHTS

28

(a)

Warranty by COMPANY

28

(b)

Warranty by DPT

29

10.7

CONDITIONS OF INDEMNIFICATION

29

 

 

 

XI - GENERAL PROVISIONS

29

 

 

11.1

NOTICES

29

11.2

ENTIRE AGREEMENT; AMENDMENT

30

11.3

WAIVER

30

11.4

OBLIGATIONS TO THIRD PARTIES

30

11.5

ASSIGNMENT

30

11.6

GOVERNING LAW AND ARBITRATION

31

(a)

Governing Law

31

(b)

Arbitration

31

(c)

Mediation

31

11.7

SEVERABILITY

31

11.8

HEADINGS, INTERPRETATION

32

11.9

COUNTERPARTS

32

11.10

INDEPENDENT CONTRACTOR

32

11.11

EXPORT/IMPORT LAWS AND REGULATIONS

32

 

3

--------------------------------------------------------------------------------


 

This Manufacturing Agreement (the “Agreement”) is made as of this 18th day of
April 2014 (the “Effective Date”) by and between Anacor Pharmaceuticals, Inc. a
corporation organized under the laws of the State of Delaware with its principal
place of business at 1020 East Meadow Circle, Palo Alto, CA 94303 (hereinafter
referred to as “COMPANY”) and DPT Laboratories, Ltd., a Texas Limited
Partnership with a place of business at 307 East Josephine Street, San Antonio,
Texas 78215 individually and on behalf of its Affiliate (hereinafter
collectively referred to as “DPT”).

 

WITNESSETH:

 

WHEREAS, COMPANY is engaged in the distribution and sale of certain
pharmaceutical and/or cosmetic products; and

 

WHEREAS, DPT owns and has a broad spectrum of technologies for the development,
formulation, testing, control, manufacture, filling and distribution of
pharmaceutical, over-the-counter and cosmetic products; and

 

WHEREAS, COMPANY desires DPT to manufacture and sell the Products hereinafter
defined to COMPANY, and DPT desires to do so.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter expressed,
the parties agree as follows:

 

I - DEFINITIONS

 

1.1                               Act

 

“Act” means the Federal Food, Drug and Cosmetic Act, as amended, and regulations
promulgated thereunder.

 

1.2                               Affiliate

 

“Affiliate” means any legal entity, domestic or foreign, that directly or
indirectly, owns or controls, is owned or controlled by, or is under common
“Ownership” or “Control” with, a party.  Ownership means possession of at least
50% of the equity in such legal entity or party, as the case may be.  Control
means the ability to direct or cause the direction of the

 

4

--------------------------------------------------------------------------------


 

management and policies of such legal entity or party, as the case may be.

 

1.3                               FDA

 

“FDA” means the United States Food and Drug Administration, or any successor
entity thereto.

 

1.4                               Forecasted Needs

 

“Forecasted Needs” means COMPANY’s estimate of Products to be ordered from DPT
for each of the [*****] months following the month in which such estimate is
provided.

 

1.5                               Label, Labeled, or Labeling

 

“Label”, “Labeled”, or “Labeling” means all labels and other written, printed,
or graphic matter upon:  (i) Product or any container or wrapper utilized with
Product or  (ii) any written material accompanying Product.

 

1.6                               Manufacturing Fee

 

“Manufacturing Fee” means the fee paid by COMPANY to DPT for services required
to manufacture and package Products.  The Manufacturing Fee is quoted in single
final Product unit increments (i.e. by the bottle or tube).  The Manufacturing
Fee shall include services for [*****].  The Manufacturing Fee does not include,
without limitation, [*****].  These services are in addition to the
Manufacturing Fee and shall be billed under the relevant protocol.  In addition,
the Manufacturing Fee does not include [*****].

 

1.7                               Launch Year

 

“Launch Year” means a period of a variable number of months commencing on the
first day of the month following the initial invoicing of Product which has been
commercially manufactured by DPT in accordance with the terms and conditions of
this Agreement and ending on December 31 of the year of the initial invoicing.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

1.8                               Materials Fee

 

“Materials Fee” is quoted in single final Product unit increments and is defined
as DPT’s Standard Cost (“Standard Cost” is the [*****]. Materials Fee does not
include, without limitation, costs associated with [*****].  These items will be
invoiced to COMPANY at DPT’s cost on a [*****] basis and COMPANY agrees to
reimburse DPT for any such authorized expenditures made on COMPANY’s behalf.

 

1.9                               Material Safety Data Sheet

 

“Material Safety Data Sheet” (“MSDS”) means written or printed material
concerning a hazardous chemical which is prepared in accordance with the
regulations promulgated by the Occupational Safety & Health Administration, or
any successor entity thereto.

 

1.10                        Packaging

 

“Packaging” means all primary containers, cartons, shipping cases, inserts or
any other like material used in packaging, or accompanying, Product.

 

1.11                        Product(s)

 

“Product(s)” means product(s) (as listed in Schedule A) manufactured, packaged,
labeled and/or finished by DPT to meet the Specifications (as hereinafter
defined).

 

1.12                        Specifications

 

“Specifications” means the (i) raw material specifications (including chemical,
micro, and packaging specifications) and, whenever possible, the grade of the
materials; (ii) sampling requirements (i.e., lab, chemical, and micro); 
(iii) compounding module, including compounding process and major equipment;
(iv) intermediate specifications; (v) packaging module (including packaging
procedures, torque and fill weights); and (vi) finished Product specifications
release criteria including DPT’s Acceptable Quality Limits (“AQL’s”). 
Specifications shall be established and/or amended from time to time upon the
written agreement of both DPT and COMPANY via a Change Control Request (“CCR”)
in accordance with Section IX below.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

II - PRODUCT MANUFACTURE AND SUPPLY

 

2.1                               Manufacture and Purchase

 

Subject to the terms and conditions of this Agreement, DPT agrees that it will
manufacture for and provide to COMPANY, and COMPANY agrees that it will purchase
from DPT, [*****] percent ([*****]%) of the COMPANY’s requirements of the
Products as described in Exhibit A for a minimum of [*****] from the date of
launch. COMPANY shall pay DPT for Products according to paragraph 2.8 below. 
DPT shall manufacture Products in accordance with the Specifications or pursuant
to exceptions approved in writing by COMPANY, and in sufficient quantity to meet
COMPANY’s Forecasted Needs for the length of this Agreement.

 

2.2                               Supply of Materials

 

(a)                                 Materials Supplied by COMPANY

 

If COMPANY is to supply any material for manufacture of Products as set forth
under this Section, COMPANY shall notify DPT, in writing, specifying which
materials it will supply.  COMPANY shall provide DPT with said materials at
COMPANY’s expense along with Certificates of Analysis and MSDS sheets relating
to same, at a minimum of [*****] prior to DPT’s scheduled production of Product
requiring said materials and in sufficient amounts for DPT’s manufacture of
Product but not to exceed quantities necessary to support [*****] of the most
recently supplied Forecasted Needs or the minimum order quantity whichever is
greater.  COMPANY supplied material in excess of these amounts shall be either
subject to storage fees or returned to COMPANY, at the COMPANY’s option.  All
COMPANY supplied material shall be shipped to DPT freight prepaid. In the event
COMPANY ships or causes to ship such material freight collect, DPT shall invoice
COMPANY for the cost of the freight plus a reasonable administrative fee which
invoice shall be paid promptly upon receipt. DPT is hereby authorized by COMPANY
to return any portion of COMPANY supplied material for which no future
production is planned, with prior written notice.  COMPANY shall be responsible
for the quality of all COMPANY-supplied materials.  COMPANY shall be

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

responsible for the payment of all personal property and other taxes incident to
the storage of COMPANY-owned material at DPT.  For each lot of materials
supplied by COMPANY, DPT shall perform the quality control and inspection tests
as agreed to in the Specifications unless COMPANY has made arrangements in
writing for pre-approved material.  DPT shall have the right to reject any
pre-approved material which does not meet the Specifications in accordance with
paragraph 2.3 below.  DPT warrants that it will maintain, for the benefit of
COMPANY, complete and accurate records of the inventory of all such
COMPANY-supplied materials. If requested by COMPANY, DPT will provide to COMPANY
a monthly report of ending monthly inventory balance of each COMPANY
supplied/owned materials stored at DPT.  This reporting will be supplied
exclusively on DPT forms.

 

(b)                                 Materials Supplied by DPT

 

DPT shall be responsible for supply, at the expense of COMPANY of all other
commodities necessary for the manufacture of Products.  All DPT supplied
materials will be billed to COMPANY on the respective invoice for Product, into
which the DPT supplied materials was converted, as part of the Materials Fee,
and in addition to the Manufacturing Fee, all in accordance with the provisions
of paragraph 2.8 below.

 

(c)                                  Packaging and Labeling

 

COMPANY shall provide DPT with Specifications (including art proofs) for
Packaging and Labeling, and DPT shall purchase, at the expense of COMPANY,
Packaging and Labeling in accordance with the Specifications.

 

(d)                                 Additional Charges

 

COMPANY shall be responsible for any additional agreed-upon charges (including,
but not limited to, items such as brokerage fees, courier expenses, duty fees
payable, etc.) that are incurred in the procurement of any materials and/or
Packaging and Labeling components as detailed in the immediately preceding
sub-sections

 

8

--------------------------------------------------------------------------------


 

(a), (b) and (c); required for the manufacture of the Products, irrespective of
which party to the Agreement is responsible for supplying such items.

 

2.3                               Materials Testing

 

All materials and packaging supplies shall, when received by DPT, be submitted
to analysis and evaluation in accordance with DPT’s SOP’s to determine whether
or not said materials meet the Specifications.  The cost of all such analyses
and evaluations shall be borne by DPT, except as otherwise provided in paragraph
2.2 of this Agreement.  DPT agrees to maintain and, upon COMPANY request, make
available records of all such analyses and evaluations.

 

2.4                               Material Safety Data Sheets

 

Prior to DPT’s receipt and testing, and as a condition precedent of any testing
or formulation work by DPT pursuant to this Agreement, COMPANY shall provide
MSDS sheets to DPT for finished products and all components necessary for the
manufacture of Products.  Any components or Products requiring disposal shall be
presumed hazardous unless otherwise provided in the MSDS information provided.

 

2.5                               Commencement of Manufacturing for New Products

 

No later than [*****] prior to the initial calendar year of a new Product added
to this Agreement, COMPANY agrees to notify DPT of its delivery requirements,
including firm orders for same, for the [*****] and shall provide its Forecasted
Needs for [*****] in order to ensure timely delivery of Product for initial sale
and marketing.

 

2.6                               Purchase Orders

 

(a)                                 Purchase of Products

 

COMPANY agrees to purchase from DPT all Products manufactured for COMPANY by DPT
in accordance with COMPANY’s purchase orders or Forecasted Needs to the extent
such Products meet the Specifications or exceptions pre-approved by COMPANY. 
Products shall be ordered by COMPANY by the

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

issuance of separate, pre-numbered purchase orders in increments of full batches
and in minimum order quantities.

 

(b)                                 Forecasted Needs

 

COMPANY shall provide DPT with a written, non-binding [*****] projection with
specific data as to its Forecasted Needs. Such Forecasted Needs shall be updated
by COMPANY [*****] on a rolling [*****] basis. It is understood and agreed that
with respect to all Forecasted Needs issued to DPT by COMPANY pursuant to the
terms hereof, the forecast for the first [*****] thereof shall constitute a firm
order for Products, regardless of receipt of COMPANY’s actual purchase order.
Thereafter, COMPANY shall provide DPT with a Purchase Order on or before the
[*****]. DPT may produce Product up to [*****] prior to the requested delivery
date in order to accommodate fluctuations in production demands.  The remaining
[*****] of the Forecasted Needs shall be utilized by DPT for purposes of
material acquisition on behalf of COMPANY and DPT production planning.  DPT
shall attempt to minimize the material inventory purchased on behalf of COMPANY.
Certain materials, however, may have long lead times and/or require a minimum
order quantity. Therefore, DPT may order the chemical and packaging components
necessary to support up to [*****] of COMPANY’s Forecasted Needs, or the
applicable minimum order quantity, whichever is greater.  Should COMPANY
subsequently reduce its Forecasted Needs, COMPANY will be financially
responsible for any material purchased by DPT on COMPANY’s behalf.  Any such
material which is subsequently rendered in excess of that required to support up
to [*****] of COMPANY’s Forecasted Needs may be subject to storage and inventory
caring fees.  DPT may require a deposit for such materials and such materials
may also be subject to storage and inventory carrying cost fees.

 

(c)                                  Time of Issuance

 

COMPANY shall issue written purchase orders for Products to DPT at least [*****]
prior to the requested delivery dates if the requirements are at or below
[*****] percent ([*****]%) of the applicable Forecasted Needs, and at least
[*****] prior to the

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

requested delivery dates if the requirements exceed the Forecasted Needs by more
than [*****] percent ([*****]%).

 

(d)                                 Contents of Purchase Orders

 

COMPANY’s purchase orders shall designate the desired quantities of Products,
delivery dates and destinations. This Agreement allows for up to [*****]
shipping destinations per batch of Product.  Additional destinations can be
accommodated for a shipping preparation fee to be negotiated by DPT and
COMPANY.  DPT shall not later than [*****] after receipt of a Purchase Order
provide confirmation of such Purchase Order and the delivery dates required to
COMPANY.  In the event, DPT can not make the proposed commitment delivery date,
DPT shall promptly notify COMPANY and inform COMPANY of the proposed delivery
date, which shall be as close as possible to the original requested delivery
date set out in the specific Purchase Order.

 

2.7                               Rejected Products

 

(a)                                 Rejection of Product by COMPANY

 

COMPANY may reject any Product which fails to meet the Specifications (“Rejected
Product”).  COMPANY shall, within [*****] after its receipt of any shipment of
Product and related Certificate of Analysis of Product batch (as described in
paragraph 5.1 hereof), notify DPT in writing of any claim relating to rejected
Product batch and, failing such notification, shall be deemed to have accepted
such Product batch.  Such notice to DPT shall specify why the Product batch
failed to meet Specifications.  COMPANY shall grant to DPT the right to inspect
and test said Product batch.  All Products shall be submitted to inspection and
evaluation in accordance with DPT’s SOP’s to determine whether or not said
Products meet the Specifications.

 

(b)                                 Replacement of Rejected Product

 

At the COMPANY’s option, as to any Rejected Product pursuant to paragraph
2.7(a) above (including phases of or complete batches of bulk product), DPT
shall replace such Rejected Product (in an agreed upon batch order quantity, but
in no event less than full

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

11

--------------------------------------------------------------------------------


 

batch increments) promptly after all materials are available to DPT for the
manufacture.  If requested, DPT shall make arrangements with COMPANY for the
return or disposal of Rejected Product.

 

(c)                                  Responsibility for Costs

 

For the [*****] batches of a Product produced by DPT, or in the event a Rejected
Product is due to COMPANY supplied information, formulations or materials,
COMPANY shall bear [*****] percent ([*****]%) of all costs directly related to
and invoiced for Rejected Product including cost of destruction of the Rejected
Product, which shall be conducted by COMPANY in accordance with all applicable
laws and regulations.  Upon the completion of [*****] batches, and in the event
a validated  Product is rejected due to DPT’s failure to comply with applicable
written procedures and DPT’s equipment or facility failure and such failure
renders the Product unmarketable, DPT shall bear [*****] percent ([*****]%) of
the manufacturing fees, costs of all materials including but not limited to API
and components, and costs of destruction. In the event a validated Product does
not meet final Specifications and results in a Rejected Product, but such
failure is not due to either COMPANY supplied information or DPT’s failure to
follow written procedures, the COMPANY shall bear [*****] with DPT bearing
[*****] related to Rejected Product, and with destruction to be paid by
[*****].  Destruction of Rejected Product shall be in accordance with all
applicable laws and regulations and the party conducting the destruction shall
indemnify the other party hereto for any liability, costs or expenses, including
attorney’s fees and court costs, relating to a failure to dispose of such
Product in accordance with such laws and regulations.  The party conducting the
destruction shall also provide to the other party hereto all manifests and other
applicable evidence of proper destruction as may be requested by applicable law.

 

(d)                                 Resolution of Conflict

 

In the event of a conflict between the test results of DPT and the test results
of COMPANY with respect to any shipment of Product batch, a sample of such
Product batch shall be submitted by DPT to an independent laboratory or
recognized industry expert acceptable to both parties for testing against the
Specifications

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

12

--------------------------------------------------------------------------------


 

utilizing the methods set out in the Specifications.  The fees and expenses of
such laboratory testing shall be borne entirely by the party against whom such
laboratory’s findings are made.  If results from the independent laboratory are
inconclusive, final resolution will be settled in accordance with paragraph 11.6
(b) below.

 

(e)                                  Recalled Product

 

In the event (i) any government authority issues a request, directive or
administrative order that Product be recalled, or (ii) a court of competent
jurisdiction orders a Product recall, or (iii) the COMPANY reasonably determines
that the Product should be recalled, the parties shall take all appropriate
corrective actions which are reasonable under the circumstances.  In the event
that such recall results solely from the breach of DPT’s warranties under this
Agreement, at the COMPANY’s option, DPT shall be responsible for replacing the
recalled Product and for the administrative expenses of the recall in any case
not to exceed [*****] per recall incident.  In the event the recall results from
the breach of COMPANY’s warranties under this Agreement, COMPANY shall be
responsible for all of the expenses of the recall.  For the purposes of this
Agreement, administrative expenses of the recall shall be the expenses of
notification, destruction or return of the recalled Product; including any
reasonable out-of-pocket costs incurred by the parties in connection with any
corrective action.

 

2.8                               Product Price

 

(a)                                 Manufacturing Fees.

 

The initial Manufacturing Fees to be paid by COMPANY to DPT are listed in
Schedule A.  The parties hereto agree that the Manufacturing Fees set out in
Schedule A shall be re negotiated, in good faith, at [*****].  If the parties
are unable to agree on a re-negotiated price at least [*****] prior to the start
of [*****], then this Agreement, effective the [*****] of the [*****], shall
continue in force with prices being adjusted to reflect the change in [*****],
in [*****] of the preceding [*****] as compared to the same [*****] prior
thereto until such time as to when price negotiation can be completed. (For
example: If in [*****] the [*****] is [*****] and then [*****] reflects a

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

13

--------------------------------------------------------------------------------


 

[*****] of [*****] the difference would be [*****].  The [*****] would be
divided by [*****] resulting in a [*****] increase of [*****]% in [*****]).

 

In addition, Manufacturing Fees are based on [*****] volumes for Products.  The
Parties shall reserve the right to re-evaluate Manufacturing Fees at the
beginning of the [*****] (and each [*****] thereafter) in the event that actual
volumes differ from those volumes listed in Schedule A by more than [*****]
percent ([*****]%).

 

Prices for new Products or new Product sizes, new batch sizes or product
configuration changes not initially included in Schedule A, shall be negotiated
and DPT and COMPANY shall arrive at a mutual agreement with respect to prices at
the time said new Products or new Product sizes are added to Schedule A.

 

If a negotiated price cannot be agreed upon, final pricing for any of the above
will be settled in accordance with paragraph 11.6 (b) below.

 

(b)                                 Materials Fees

 

The Materials Fee to be paid by COMPANY to DPT shall be listed in Schedule A
within [*****] of commencement of the initial commercial products of the
applicable Product.  The Materials Fee will be adjusted [*****] at the beginning
of [*****] and Schedule A shall be amended accordingly based on changes in DPT’s
standard costs for materials.  In the event, however, the cost of a  material
increases during [*****] greater than [*****] percent ([*****]%), with prior
written notice to COMPANY, DPT may promptly upon the effective date of such
increase adjust its invoice price for said material to COMPANY to compensate for
the increase.

 

Material Fees for new Products or new Product sizes, new batch sizes or product
configuration changes not initially included in Schedule A, shall be established
at the time of first production.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

14

--------------------------------------------------------------------------------


 

2.9                               Payment

 

Payment for all undisputed deliveries of Product and services shall be made in
U.S. Dollars (USD), [*****] after the [*****].  If COMPANY disputes any portion
of an invoice, it shall pay the undisputed portion and shall provide DPT with
written notice of the disputed portion and its reasons therefor, and COMPANY
shall not be obligated to pay such disputed portion unless and until such
dispute is resolved in favor of DPT.  The parties shall use good faith efforts
to resolve any such disputes within [*****].  Invoices shall be generated upon
shipment of Product from DPT.  Total invoice price shall be equal to the
quantity of Product times the Total Price per unit effective on [*****], as
listed in Schedule A.

 

Payments shall be made by check, via wire transfer or through other instrument
accepted by DPT.  Fund transfers by wire should be made to the following:

 

Account Name:  [*****]

Account Number: [*****]

Bank Name:  [*****]

ABA Routing Number (ACH/WIRE):  [*****]

SWIFT Code:  [*****]

Bank Location: [*****]

Contact:                                                [*****]

 

2.10                        Late Payment

 

A late fee of [*****] percent ([*****]%) of total invoice can be added each
month for late undisputed payments.  DPT, at its sole discretion, has the right
to discontinue COMPANY’s credit on future orders if COMPANY’s account is not
current.  In the event credit is discontinued, a [*****] percent ([*****]%)
material deposit paid by COMPANY to DPT will be required prior to DPT ordering 
materials.  In addition, a [*****] percent ([*****]%) Manufacturing Fee deposit
will be required prior to DPT manufacturing any Product and the balance of the
invoice must be paid in full prior to shipment.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

2.11                        Disposal Costs

 

With COMPANY’s prior written authorization, DPT reserves the right to invoice
COMPANY for all disposal costs, related to manufacture of the Products, unless
the disposal relates to a Rejected Product caused by the failure of DPT to
follow established written procedures and DPT’s equipment and facility failure.

 

2.12                        Subcontracting

 

All services or materials for which DPT  contracts, subcontracts or purchases
for purposes of this Agreement shall be subject to prior written approval by the
COMPANY.

 

III - SHIPMENT AND RISK OF LOSS

 

3.1                               Shipment

 

Shipment of Product shall be in accordance with COMPANY instructions, provided
that shipment is made in accordance with all relevant statutory requirements. 
Product will be shipped to COMPANY or its designee immediately upon release,
freight collect.  At COMPANY’s request, [*****].  Product held [*****] will be
subject to payment as if the product was shipped in accordance with paragraph
2.9 above.  If COMPANY requests DPT to make any miscellaneous small shipments of
Product, material, or other items on COMPANY’s behalf, COMPANY agrees to
reimburse DPT for any shipping charges incurred.

 

3.2                               Delivery Terms

 

The delivery terms of the Products detailed in Schedule A hereof shall be
[*****].  Title to, and risk of loss for, Product, shall transfer from DPT to
COMPANY when [*****].  [*****] shall bear all risk of loss, delay, or damage in
transit, as well as cost of freight and insurance.

 

3.3                               Claims

 

The weights, tares and tests affixed by DPT’s invoice shall govern unless
established to be incorrect.  Claims relating to quantity, weight and loss or
damage to any Product sold under this Agreement shall be waived by COMPANY
unless made within [*****] of receipt of Product by COMPANY.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

16

--------------------------------------------------------------------------------


 

IV - TERM AND TERMINATION

 

4.1                               Term

 

The initial term of this Agreement shall commence on the Effective Date hereof
and will continue until December 31 of the fifth (5th) calendar year following
the Launch Year, unless sooner terminated pursuant to paragraph 4.2 below. This
Agreement shall thereafter automatically renew for periods of twelve (12)
months, unless any party shall give notice to the other to the contrary at least
twelve (12) months prior to the expiration of the initial term or any renewal
term of the Agreement.

 

4.2                               Termination

 

This Agreement may be terminated at any time upon the occurrence of any of the
following events:

 

(a)                                 The failure of either party to comply with
its obligations herein, which failure is not remedied within sixty (60) days
after written notice thereof.

 

(b)                                 Notice by either party to the other upon the
insolvency or bankruptcy (voluntary or otherwise) or other similar financial
distress of the other party.

 

4.3                               Payment on Termination

 

In the event of the termination or cancellation of this Agreement for any
reason, and without prejudice to any other rights and remedies available to
either party hereunder, COMPANY agrees to reimburse DPT the Materials Fee
actually ordered for the manufacture of Products based on COMPANY’s Forecasted
Needs as well as for  work-in-process and finished Products. Any “common”
material shall be inventoried and will not be charged to COMPANY.

 

4.4                               Survival

 

Termination of this Agreement under paragraph 4.2 or due to expiration or
cancellation shall not relieve either party of obligations or liability for
breaches of this Agreement incurred prior to or in connection with

 

17

--------------------------------------------------------------------------------


 

termination, expiration or cancellation.  Sections [*****] hereof shall survive
the termination or cancellation of this Agreement for any reason.

 

V - CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE

 

5.1                               Certificates of Analysis

 

DPT shall test each lot of Product purchased pursuant to this Agreement before
delivery to COMPANY.  Each Certificate of Analysis shall set forth the items
tested, specifications and test results for each lot delivered.  DPT shall send
one (1) Certificate of Analysis, one (1)  Certificate of Compliance, and a
complete executed batch record including full analytical data set to COMPANY at
the time of the release of Product.  Extraordinary reporting or documentation,
outside this Agreement, may be subject to an additional charge by DPT and will
not be incurred without the prior written authorization of the COMPANY.

 

5.2                               Stability Testing

 

DPT shall perform its standard stability test program as defined in DPT’s SOP’s
or as separately agreed to in accordance with a CCR for each of the Products. 
COMPANY shall receive a copy of DPT’s Annual Product Review for each Product as
long as DPT is continuing to produce such Product for COMPANY and for as long as
this Agreement is in effect.  If COMPANY elects to perform its own stability
testing on Product, COMPANY agrees to provide DPT with a copy of the results
from such testing on an annual basis.

 

5.3                               Validation Work or Additional Testing

 

It is understood by the parties hereto that the responsibility for any
validation work shall be the sole responsibility of COMPANY. The parties agree
that for any validation work or additional testing in connection with the
Product, DPT and COMPANY shall enter into a specific written Project Protocol
establishing methodology and pricing for such services.  It is understood
between the parties hereto that if DPT is required by regulatory authority to
perform validation studies or additional testing in order to legitimately
continue to engage in the manufacture of the Product for COMPANY and DPT and
COMPANY cannot reach an agreement on a

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

18

--------------------------------------------------------------------------------


 

written Project Protocol, then DPT shall be under no obligation to continue the
manufacture of the Product affected by said regulation.

 

5.4                               FDA Inspection

 

DPT shall advise COMPANY if an authorized agent of the FDA or other governmental
agency schedules a visit at, or without scheduling visits, DPT’s manufacturing
facility and requests or requires information or changes which specifically
pertain to the Products or pertains to DPT’s ability to continue to provide
Services and Product(s) under this Agreement.  FDA audit time specific to
Products, e.g. for cause  or pre-approval inspection, will be billed to COMPANY
from DPT at the then-prevailing QA hourly rate.  DPT shall immediately
communicate to COMPANY all communications with the FDA or other government
agency, including requests for audits or that an audit has started.  DPT shall
allow COMPANY to be in close proximity at when there is a COMPANY specific
regulatory audit.

 

5.5                               Regulatory Filings

 

COMPANY agrees to provide DPT with copies of the applicable drug product
sections of NDA’s, ANDA’s, 510(k)’s or other regulatory filings applicable to
the Products manufactured and/or tested by DPT, and copies of any changes in or
updates of same as they, from time to time, hereafter occur, during the term of
this Agreement.

 

VI - WARRANTIES

 

6.1                               Conformity with Specifications

 

DPT warrants that all Products sold pursuant to this Agreement will have been
manufactured in accordance with (i) the Specifications for the release of the
Product or pursuant to exceptions approved in writing by COMPANY at the time of
manufacture (ii) the Quality Agreement attached hereto as Schedule B and
incorporated herein by reference, as may be amended from time to time.

 

19

--------------------------------------------------------------------------------


 

6.2                               Compliance with the Act

 

COMPANY shall bear sole responsibility for the validity of all test methods and
appropriateness of all Specifications.  In addition, COMPANY shall bear sole
responsibility for all regulatory approvals, filings, and registrations and
adequacy of all validation, stability, and preservative efficacy studies. 
COMPANY further warrants that to its knowledge, it has obtained any and all
necessary approvals from all applicable regulatory agencies necessary to
manufacture and distribute all Products under this Agreement.

 

6.3                               Conformity with FDA regulations and cGMP’s

 

Subject to the provisions set forth in paragraph 6.2 and 6.4 hereof, DPT
warrants that all Products shall have been manufactured by DPT in compliance
with applicable FDA regulations and current Good Manufacturing Practices as that
term is defined under the Act.

 

6.4                               Compliance of Packaging and Labeling with Laws
and Regulations

 

COMPANY warrants that to its knowledge, all Labeling copy and artwork approved,
designated or supplied by COMPANY shall be in compliance with all applicable
laws and governmental regulations.  Compliance with all federal, state, and
local laws and regulations concerning Packaging and Labeling shall be the sole
responsibility of COMPANY, provided that DPT purchases such Packaging and
Labeling as provided in paragraph 2.2 (c) hereof.  COMPANY hereby represents and
warrants to DPT that to its knowledge, all COMPANY designated formulas,
components and artwork related to the Product do not violate or infringe any
patent, copyright or trademark laws, and agrees to indemnify DPT, its employees,
officers, directors and representatives from and against any third party claim,
loss or damage including reasonable attorney’s fees paid or incurred by any of
them in connection therewith, except where such claim loss or damage is the
result of DPT’s negligence or willful misconduct.

 

6.5                               Access to DPT’s Facilities

 

COMPANY shall have access to DPT’s facilities, procedures, and documentation
related to this Agreement at mutually agreeable times for the sole purpose of
auditing DPT’s compliance with current Good Manufacturing Practices and the
Act.  In connection with any audit, DPT

 

20

--------------------------------------------------------------------------------


 

shall also provide the COMPANY access to its personnel. Such access shall in no
way give COMPANY the right to any of DPT’s confidential or proprietary
information.  Further, such audits shall normally be limited to a maximum of
[*****] every [*****], unless for cause, and [*****] employees or agents of
COMPANY, the identity of which are subject to the prior approval of DPT, which
shall not be unreasonably withheld, who are subject to the same requirements of
confidentiality as COMPANY, and for [*****] following the termination or
expiration of this Agreement .

 

6.6                               Inspections

 

DPT agrees to permit representatives of the FDA or any other relevant regulatory
or governmental authority to access at any reasonable time during normal
business hours relevant records, information (and where applicable make copies
of the same), personnel and facilities.  DPT shall immediately notify the
COMPANY if the FDA or other governmental authority schedules, or without
scheduling begins, an inspection or audit.  DPT shall make every reasonable
effort to permit the COMPANY to be in close proximity  of such inspection or
audit if the same relates directly to this Agreement or Services.  In addition,
DPT will provide the COMPANY copies of any correspondence from or to the FDA or
other regulatory authorities relating to this Agreement or any Services.  Such
copies may be redacted in the event such correspondence incorporates other third
party information that is not related to this Agreement or Services.

 

6.7                               Debarment

 

DPT hereby certifies that it knowingly does not and knowingly shall not employ,
contract with or retain any person directly or indirectly to perform Services
under this Agreement if such person is debarred under 21 U.S.C. 335a (a) or (b)
or other equivalent laws, rules, regulations or standards of any other relevant
jurisdiction.  Upon written request of Company, DPT shall, within ten (10)
business days, provide written confirmation that it has complied with the
foregoing obligation.  DPT agrees to immediately disclose in writing to Company
if any employee or agent is debarred, or if any action or investigation is
pending or, to the best of DPT’s knowledge, threatened, relating to the
debarment of DPT or any person performing services related to this Agreement.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

21

--------------------------------------------------------------------------------


 

6.8                               Disclaimer

 

DPT AND COMPANY MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PRODUCT, LABELING OR PACKAGING; EXCEPT AS DETAILED HEREIN.  ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY DISCLAIMED. IN
NO EVENT WILL DPT BE LIABLE FOR ANY LOSS OF PROFITS, LOSS OF USE, BUSINESS
INTERRUPTION, COST OF COVER, OR INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES OF ANY KIND IN CONNECTION WITH OR ARISING OUT OF THE PERFORMANCE OF THIS
AGREEMENT, WHETHER ALLEGED AS A BREACH OF CONTRACT OR TORTIOUS CONDUCT,
INCLUDING NEGLIGENCE, EVEN IF DPT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.  DPT’S LIABILITY UNDER THIS AGREEMENT FOR FIRST PARTY DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, RESTITUTION, WILL NOT EXCEED, [*****].

 

VII - FORCE MAJEURE

 

Failure of either party to perform its obligations under this Agreement shall
not subject such party to any liability to the other if such failure is caused
by acts such as, but not limited to, acts of God, acts of terrorism, fires,
explosion, flood, drought, war, riot, sabotage, embargo, strikes, or by any
other cause beyond the reasonable control of the parties, whether or not
foreseeable.

 

VIII — CHANGES TO PROCESS OR PRODUCT

 

8.1                               Changes by COMPANY

 

If COMPANY at any time requests a change to Product and DPT agrees such change
is reasonable with regard to Product manufacture;  (i) such change shall be
incorporated within the Master Batch Record and/or Specifications via a written
CCR reviewed and agreed upon in writing by

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

22

--------------------------------------------------------------------------------


 

both DPT and COMPANY;  (ii) The parties shall adjust the price of Product, if
necessary, and Schedule A shall be amended accordingly; and  (iii) COMPANY shall
pay DPT for the costs associated with such change including, but not limited to,
any additional development or validation work required, charged at DPT’s
then-prevailing R&D rates in accordance with Section XI contained herein.

 

8.2                               Changes by DPT

 

DPT agrees that any changes developed by DPT, which may be incorporated into the
Product shall require the written approval of COMPANY via a CCR prior to such
incorporation.  At the time of such incorporation, such changes shall become
part of the Specifications.  It is also agreed that any regulatory filings
incident to any such change shall be the sole responsibility of COMPANY.

 

8.3                               Changes by Regulatory Authorities

 

The parties agree that any changes required by regulatory authority, shall be
incorporated into the Product as evidenced by the written approval of COMPANY
via a CCR prior to such incorporation.  At the time of such incorporation, such
changes shall become part of the Specifications.  If DPT is required by
regulatory authority to perform validation studies for purposes of validating
new manufacturing process or cleaning procedures or new  material and finished
Product assay procedures with respect to Product in order to continue to engage
in the manufacture of said Product for COMPANY, such studies shall be conducted
in accordance with paragraph 5.3 herein. Any costs to DPT resulting from the
operation of this paragraph shall be reimbursed by COMPANY.

 

8.4                               Obsolete Inventory

 

Any COMPANY-specific inventory including, but not limited to, materials, expired
materials, work-in-process, and Products rendered obsolete as a result of
formula, artwork or packaging changes requested by COMPANY or by changes
required by regulatory authority shall be reimbursed to DPT by COMPANY at DPT’s
Materials Fee.  At such time and unless otherwise instructed by COMPANY and
agreed by DPT, DPT will destroy the obsolete inventory for COMPANY.  COMPANY
shall bear [*****] percent ([*****]%) of all shipping and destruction costs
related to said obsolete

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

23

--------------------------------------------------------------------------------


 

inventory.  The destruction shall be in accordance with all applicable laws and
regulations.  DPT shall provide written notification to COMPANY of its intent to
dispose and or store obsolete inventory.  If DPT does not receive disposition
instructions from COMPANY within [*****] from date of notification, obsolete
inventory remaining at DPT’s facilities shall be subject to a deposit covering
the standard cost of the obsolete inventory and storage fees and or destruction
at DPT’s discretion, with notice to the COMPANY.

 

IX - CONFIDENTIAL INFORMATION

 

9.1                               Confidential Information

 

(a)                                 Obligations of Confidentiality

 

The Parties agree to treat all Confidential Information (as described herein)
acquired by either of them from the other under this Agreement as being secret
and confidential and shall use it only as permitted under this Agreement.  For
the purposes of this Agreement, “Confidential Information” shall mean all
confidential or proprietary materials or information not generally available to
the public that is confidential and proprietary to Company or DPT.  Company’s
Confidential Information includes, but is not limited to, Company Intellectual
Property and Company Developed Intellectual Property, confidential information
provided to DPT prior to the date hereof, all information regarding any Product,
its raw materials, processes, know-how, formulations, analytical procedures,
clinical procedures, its INDs and any other regulatory filings, and other
information related to any Product that may or will be under development.  DPT’s
Confidential Information includes, but is not limited to, all information
regarding its business, manufacturing procedures, know-how, customers, and price
lists.  Neither Party shall disclose the Confidential Information of the other
Party for any purposes other than as required in the performance of its duties
under this Agreement.  All Confidential Information furnished by COMPANY to DPT,
or by DPT to COMPANY, during the term of this Agreement, relating to the subject
matter hereof, shall be kept confidential by the party receiving said
confidential

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

24

--------------------------------------------------------------------------------


 

information, except for purposes authorized by this Agreement, and shall not be
disclosed to any person or firm, unless previously authorized in writing to do
so, for a period of not less than [*****] following the date of disclosure. The
party receiving said confidential information may, however, disclose the same to
its responsible officers,  employees, consultants, advisors and agents
(“Representatives”) who require said information for the purposes contemplated
by this Agreement, provided that said Representatives shall have assumed like
obligations of confidentiality.  It is understood that all confidential
information provided by either party shall be identified or marked as such.  Any
oral communications which are to be considered confidential shall be reduced to
writing and identified as confidential within thirty (30) days after disclosure.
DPT shall have no right to publish any Confidential Information.

 

(b)                                 Exceptions

 

Any other provisions hereof to the contrary notwithstanding, it is expressly
understood and agreed by the parties hereto that the obligations of confidence
and nonuse herein assumed shall not apply to any information which:

 

(1)                                 is at the time of disclosure or thereafter
so becomes a part of the public domain; or

 

(2)                                 was otherwise in the receiving party’s
lawful possession prior to disclosure as shown by its competent written record;
or

 

(3)                                 is hereafter disclosed to the receiving
party by a third party purporting not to be in violation of an obligation of
confidentiality to the disclosing party relative to said information; or

 

(4)                                 is by mutual agreement of the parties hereto
released from a confidential status; or

 

(5)                                 is required to be disclosed pursuant to
regulatory or legal requirements.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

25

--------------------------------------------------------------------------------


 

(c)                                  DPT Business Model

 

COMPANY acknowledges that as a contract manufacturing organization, DPT’s
business involves the application of its expertise, technology and know-how to
numerous pharmaceutical and other products and that DPT retains the right
(subject to its obligations under the applicable confidentiality provision or
agreement) to apply such expertise, technology and know-how to a variety of
products or services.

 

9.2                               Trademarks and Trade Names

 

(a)                                 Each party hereby acknowledges that it does
not have, and shall not acquire any interest in any of the other party’s
trademarks or trade names unless otherwise expressly agreed.

 

(b)                                 Each party agrees not to use any trade names
or trademarks of the other party, except as specifically authorized by the other
party in writing both as to the names or marks which may be used and as to the
manner and prominence of use.

 

X — INDEMNIFICATION

 

10.1                        Indemnification by DPT

 

Subject to paragraph 6.8 above, DPT will indemnify and hold COMPANY harmless
against any and all liability, damage, loss, cost, or expense (including
reasonable attorney’s fees) resulting from any third party claims made or suits
brought against COMPANY which arise from DPT’s breach of its warranties set
forth in Section VI hereof, including for DPT’s negligence and willful
misconduct up to [*****].  Notwithstanding the foregoing, under no circumstances
shall DPT have any responsibility for product liability or personal injury
claims of such third parties which arise from the sale, distribution or any use
of Product which meets the Specifications.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

26

--------------------------------------------------------------------------------


 

10.2                        Insurance by DPT

 

DPT shall maintain in full force and effect the following minimum, required
insurance: products liability insurance coverage in the minimum amount of
[*****] per occurrence with an annual aggregate amount of [*****]; workers
compensation insurance in accordance with all applicable statutory requirements,
and employers liability coverage of [*****] per accident/disease/injury/ general
liability insurance, including contractual liability coverage, with limits of
[*****] per occurrence and [*****] in annual aggregate.  Upon request, DPT shall
provide Company with evidence of insurance coverage in the form of a Certificate
of Insurance.  The limits required may be satisfied through a combination of
both primary and excess casualty programs.  Such evidence of insurance shall be
provided, upon written request, in the form of a Certificate of Insurance which
shall name COMPANY as a “certificate holder” and shall reference COMPANY’s
additional insured status as required.

 

10.3                        Indemnification by COMPANY

 

COMPANY will indemnify and hold DPT harmless against any and all liability,
damage, loss, cost or expense (including reasonable attorney’s fees) resulting
from any third party claims made or suits brought against DPT which are related
to the breach of any of COMPANY’s warranties provided for herein or which arise
out of the promotion, distribution, use, testing or sales of Products,
including, without limitation, any claims, express, implied or statutory, made
as to the efficacy, safety, or use to be made of Products, and claims made by
reason of any Product Labeling or any Packaging containing Product (provided
such packaging and Labeling was purchased by DPT as provided in paragraph 2.2
(c) hereof), unless, and to the extent such liability, damage, loss or expense
is caused by the breach of DPT’s warranties under Section VI hereof or DPT’s
negligence or willful misconduct. COMPANY shall have the right, at its sole
option, to defend against such claim including selection of counsel and control
of the proceedings, including reasonable settlement; provided, however, that the
selection of counsel and settlement is with the approval of DPT, which approval
will not be unreasonably withheld.

 

10.4                        Insurance by COMPANY

 

While this Agreement is in full force and effect, COMPANY shall furnish DPT with
evidence of Commercial General Liability insurance (including endorsements for
Products and Contractual Liability) coverage affording a minimum amount of
[*****] per occurrence combined single limit, bodily

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

27

--------------------------------------------------------------------------------


 

injury/property damage and [*****] aggregate liability limits.  Such evidence of
insurance coverage can be in the form of the original policy or a Certificate of
Insurance which shall name DPT as an additional insured and provide that COMPANY
has assumed the liability as provided for herein.  Concurrent with the execution
of this Agreement, COMPANY shall provide evidence of the foregoing insurance
coverage to:

 

DPT Laboratories, Ltd.

[*****]

[*****]

[*****]

[*****]

 

10.5                        Stacking of Insurance

 

Neither COMPANY nor DPT intend for their respective insurance policies to stack
on top of each other.  To that end, both parties agree that if a loss is
incurred, for which DPT has an obligation under Section 10.1 to indemnify
COMPANY hereunder, DPT’s policies will be triggered and DPT will defend COMPANY
under the additional insured endorsement. Furthermore, if a loss is incurred for
which Company has an obligation under Section 10.3 to indemnify DPT hereunder,
then COMPANY’s policies will be triggered and COMPANY will defend DPT under the
additional insured endorsement.

 

10.6                        Patent and Other Intellectual Property Rights

 

(a)                                 Warranty by COMPANY

 

COMPANY warrants that, use of Products or sales of Products will not infringe
any patent or other proprietary rights and that COMPANY will indemnify, defend
and hold DPT harmless from any damage, judgment, loss, cost or other reasonable
expense (including reasonable attorney’s fees) arising from third party claims
that Products or the use of the Product names and any other trademarks, trade
names, or trade dress used by COMPANY in connection with Products infringes
patent or other proprietary rights of a third party.

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Warranty by DPT

 

DPT shall indemnify and hold COMPANY harmless from all costs, damages and
expense (including reasonable attorney’s fees) arising out of any suit or action
brought against COMPANY based upon a claim that any process or technical data
furnished or utilized by DPT infringes any patent or other proprietary rights.

 

10.7                        Conditions of Indemnification

 

If either party expects to seek indemnification from the other under paragraphs
10.1, 10.3, or 10.6 hereof, it shall promptly give notice to the other party of
any such claim or suit threatened, made or filed against it which forms the
basis for such claim of indemnification and shall cooperate fully with the other
party in the defense of all such claims or suits.  No settlement or compromise
shall be binding on a party hereto without its prior written consent.

 

XI - GENERAL PROVISIONS

 

11.1                        Notices

 

Any notices permitted or required by this Agreement shall be sent by certified
or registered mail and shall be effective the earlier of the date received or
three (3) days after deposit in the U.S. mail, if sent and addressed as follows
or to such other address as may be designated by either party in writing:

 

If to
DPT:                                                                                        
                                                DPT Laboratories, Ltd.

[*****]

[*****]

[*****]

[*****]

 

If to COMPANY:                                                
                                                Anacor Pharmaceuticals, Inc.

[*****]

[*****]

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

29

--------------------------------------------------------------------------------


 

[*****]

 

With a copy to:

Cooley LLP

[*****]

[*****]

[*****]

 

11.2                        Entire Agreement; Amendment

 

The parties hereto acknowledge that this document together with the Quality
Agreement executed on even date herewith sets forth the entire agreement and
understanding of the parties and supersedes all prior written or oral agreements
or understandings with respect to the subject matter hereof, and shall supersede
any conflicting portions of DPT’s quotation, acknowledgment and invoice forms
and COMPANY’s Purchase Order and other written forms.  No modification of any of
the terms of this Agreement, or any amendments thereto, shall be deemed to be
valid unless in writing and signed by the party against whom enforcement is
sought.  No course of dealing or usage of trade shall be used to modify the
terms and conditions herein.

 

11.3                        Waiver

 

No waiver by either party of any default shall be effective unless in writing,
nor shall any such waiver operate as a waiver of any other default or of the
same default on a future occasion.

 

11.4                        Obligations to Third Parties

 

Each party warrants and represents that proceeding herein is not inconsistent
with any contractual obligations, express or implied, undertaken with any third
party.

 

11.5                        Assignment

 

This Agreement shall be binding upon and inure to the benefit of the successors
or permitted assigns of each of the parties and may not be assigned or
transferred by either party without the prior written consent of the other,
which consent will not be unreasonably withheld.  No such

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

30

--------------------------------------------------------------------------------


 

assignment shall release the original party hereto from its duties and
obligations under this Agreement.

 

11.6                        Governing Law and Arbitration

 

(a)                                 Governing Law

 

The validity, interpretation and effect of this Agreement shall be governed by
and construed under the substantive laws of the State of Delaware, excluding any
conflicts of law provisions contained therein.

 

(b)                                 Mediation

 

Each party hereto irrevocably agrees that any dispute arising out of or related
in any way to this Agreement shall be submitted in the first instance to
mediation and then, if still unresolved, to litigation pursuant to the
provisions of 8 Del. C. §§ 346 and 347 in the Court of Chancery of the State of
Delaware and subject to the substantive laws of the State of Delaware; excluding
any conflicts of law provisions contained therein.  If the Delaware Court of
Chancery lacks jurisdiction under 8 Del. C. §§ 346 and 347 to resolve the
dispute either by mediation or litigation, then such dispute shall be brought in
the appropriate court in the State of Delaware, and each of the parties hereto
hereby (i) irrevocably submits with regard to any such dispute for itself and in
respect to its property, generally and unconditionally, to the exclusive
personal jurisdiction of the Delaware courts in the event that any dispute
arises out of this Agreement or any transaction contemplated hereby, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
of leave from any such court in Delaware, and (iii) agrees that it will not
bring any action relating to this Agreement or any transaction contemplated
hereby in any court other than the aforesaid courts.

 

11.7                        Severability

 

In the event that any term or provision of this Agreement shall violate any
applicable statute, ordinance, or rule of law in any jurisdiction in which it is
used, or otherwise be unenforceable, such provision shall be ineffective to the
extent of such violation without invalidating any other provision hereof.

 

31

--------------------------------------------------------------------------------


 

11.8                        Headings, Interpretation

 

The headings used in this Agreement are for convenience only and are not a part
of this Agreement.

 

11.9                        Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same original.

 

11.10                 Independent Contractor

 

In performing its services hereunder, DPT shall act as an independent
contractor.

 

11.11                 Export/Import Laws and Regulations

 

This Agreement is subject to any restrictions concerning the import or export of
Product, active pharmaceutical ingredient, chemical or packaging  components (or
related technical information or data) to or from the United States as well as
the laws and regulations of any other country involved in the import or export
of such Product, active pharmaceutical ingredient, chemical or packaging 
components (or related technical information or data).  COMPANY acknowledges
that it shall be solely and exclusively responsible for the preparation of all
import and export documentation and compliance with all import and export laws
of the United States  as well as the laws and regulations of any other country
involved in the import or export of such Product, active pharmaceutical
ingredient, chemical or packaging  components (or related technical information
or data); except as otherwise agreed by the parties in writing.  COMPANY shall
indemnify and hold DPT, its officers, directors, employees, shareholders and
affiliates harmless, from any and all claims, losses, liabilities, damages,
fines, penalties, costs and expenses (including reasonable attorneys’ fees)
arising from, or related to, any breach by COMPANY of its obligations under this
provision. COMPANY shall be the importer or exporter of record for all such
import or export activities.  COMPANY shall cooperate with DPT as reasonably
necessary to permit DPT to comply with the laws and regulations of the United
States

 

32

--------------------------------------------------------------------------------


 

and any other country relating to the control of import or export of Product,
active pharmaceutical ingredient, chemical or packaging  components (or related
technical information or data).

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

 

 

 

ANACOR PHARMACEUTICALS

 

 

DPT LABORATORIES, LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lucy O. Day

 

By:

/s/ Paul Johnson

 

Lucy O. Day

 

 

Paul Johnson

Its:

VP, Finance

 

Its:

President & COO

 

34

--------------------------------------------------------------------------------


 

Schedule A

 

35

--------------------------------------------------------------------------------


 

SCHEDULE A - 2014 - April 17, 2014

[g141051ki09i001.gif]

 

Client - Anacor Pharmaceuticals (616)

 

PRODUCT CODE

 

PRODUCT DESCRIPTION

 

ANNUAL
QUANTITY

 

ESTIMATED
ORDER QUANTITY
(Bottle)

 

Batch Size

 

# of
BATCHES
per ORDER

 

# of BATCHES
per YEAR

 

MANUFACTURING
FEE per bottle ($)

 

MATERIAL
FEE per bottle
($)

 

TOTAL PRICE
US ($) per
bottle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tavabarole Topical Solution, 5% - [*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tavabarole Topical Solution, 5% - [*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Batches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notes:

1)       [*****].

2)       [*****].

3)       [*****].

4)       [*****].

5)       [*****].

6)       [*****].

7)       [*****].

8)       [*****].

9)       [*****].

 

Anacor Pharmaceuticals

 

DPT Laboratories, Ltd.

 

 

 

By: /s/ Dina Coronado

 

By: /s/ Paul Josephs

Print Name: Dina Coronado

 

Print Name: Paul Josephs

Title: VP, CMC

 

Title: Sr. VP Sales, Marketing and Corporate Development

Date: 23 April 2014

 

Date: 4/17/14

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

--------------------------------------------------------------------------------